Alexander, J.
(dissenting). Respectfully, I must dissent from the grant of this application for reinstatement. In my view, petitioner has failed to satisfactorily demonstrate that he is presently possessed of the character and fitness for readmission to the practice of law. The fact that his 18-month suspension has continued for 6V2 years is a function of his not having previously applied for readmission and thus is essentially irrelevant to a consideration of this application.
What is highly pertinent, however, is the fact that since his suspension, petitioner apparently has consistently and deliberately concealed the fact of that discipline from his various employers and from the New York State Insurance Department. *166When asked about this concealment by the Committee on Character and Fitness, petitioner dissembled in a manner reminiscent of the conduct that led to his suspension. His answering “No” to the straightforward question on his recent application from the Insurance Department as to whether he had “(C) [b]een refused a license or had one suspended or revoked for cause by the Insurance Department, or by any State or governmental agency or authority”, appears to be nothing less than a deliberate concealment of what may well have been a material fact. His explanation that he was “thinking about insurance and not law” is hardly satisfactory.
His misrepresentation to the Committee that although he “had not disclosed to any of his employers his status as a suspended attorney * * * if the question had been put to him by the employer, he would have revealed his status as a suspended attorney” is not to be taken lightly. Especially so, when on his “Biographical Information File for Prospective Agents”, submitted to his present employer, apparently also in the summer of 1983, in response to a request that he list “all jobs held”, petitioner not only omitted listing a number of positions held that he has enumerated on his reinstatement application, but misrepresented that he had been self-employed full time as an attorney engaged in “law practice” from January, 1958 to January, 1968 and that his reason for leaving was that he “Relocated”. In my view, the petitioner’s explanation for these discrepancies and concealments is inconsistent with his professed “deep desire to rehabilitate” himself upon his return to New York State from California, and the fact that it was “increasingly important for (his) self respect to be able to practice law once again”.
I cannot accept the implication of the majority’s comment that “these omissions or misstatements were not made in the course of any action as an attorney”, especially when it was petitioner’s “omissions and misstatements” which led to his suspension.
Sandler, J. P., Silverman and Fein, JJ., concur; Alexander and Asch, JJ., dissent in an opinion by Alexander, J.
Motion granted and respondent reinstated as an attorney and counselor at law in the State of New York on condition that he take and attain a passing score on the Multistate Professional Responsibility Examination in compliance with section 603.14 (b) of the Rules of the Appellate Division, First Department (22 NYCRR).